                IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                         NORTHERN DIVISION
                                No.: 2:10-CR-9-lD

  UNITED STATES OF AMERICA,                 )
                                            )
                Plaintiff,                  )
                                            )                   ORDER
                     V.                     )
                                            )
  WAYNE DWIGHT SIMMONS,                     )
                                            )
                Defendant

      This matter comes before the Court on the Government's Motion to Seal

Exhibit 2 - Defendant's Updated Vaccination Record [D.E. 74] attached to

Government's Response in Opposition to Defendant's Motion for Compassionate

Release [D.E. 70]   For good cause having been shown, the Government's motion is

GRANTED. The Clerk of Court is DIRECTED to seal Exhibit 2 - Defendant's

Updated Vaccination Record [D.E. 74].

      SO ORDERED this .&.. day of    N M cb           , 2021.




                                        J   ES C. DEVER III
                                        United States District Court Judge




        Case 2:10-cr-00009-D Document 76 Filed 03/17/21 Page 1 of 1
